Citation Nr: 0727368	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-12 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
condition secondary to a service-connected bilateral foot 
disorder for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1943 to 
January 1946.  He died in September 2003.  The appellant is 
the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This case has been advanced on the 
Board's docket.  See 38 C.F.R. § 20.900(c) (2006).   
      
In addition, the Board observes that in the same March 2004 
rating decision on appeal, the RO denied the appellant's 
claims for service connection for cause of death, Chapter 35 
educational assistance benefits, and section 1318 benefits.  
However, the appellant did not perfect her appeal by filing a 
notice of disagreement and substantive appeal.  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2006).  
Therefore, these issues are not before the Board.


FINDINGS OF FACT

1.  The veteran died in September 2003; at that time a claim 
for secondary service connection for a low back condition was 
pending at the time of his death.  

2.  The appellant (the veteran's spouse), filed a claim for 
accrued benefits within one year of the veteran's death.   

3.  Competent evidence of record shows that the veteran's low 
back condition is directly caused by a service-connected 
bilateral foot disability.  



CONCLUSION OF LAW

Service connection for a lumbar spine condition secondary to 
a service-connected bilateral foot disorder for purposes of 
accrued benefits is established.  38 U.S.C.A. §§ 1110, 5107, 
5121 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon the death of a beneficiary who is entitled to receive 
periodic monthly benefits, certain survivors, including the 
veteran's spouse, may be entitled to accrued benefits to 
which the veteran was entitled at death.  The accrued 
benefits that may be payable may be those owed to the 
beneficiary under existing ratings or decisions, or may be 
benefits that are due based on evidence in the file at the 
date of death.  The appropriate survivor may receive accrued 
benefits that are due and unpaid for a period not to exceed 
two years prior to the last date on which the beneficiary was 
entitled to receive benefits.  38 U.S.C.A. 5121(a) (West 
2002); C.F.R. 3.1000(a) (2006).  

The Federal Circuit has held that in order for a claimant to 
be entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death.  Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1998).  Further, the substance of 
the survivor's claim is purely derivative from any benefit to 
which the veteran might have been entitled at his death; that 
is, the survivor cannot receive any such attributed benefit 
that the veteran could not have received upon proper 
application therefor.  Zevalkink v. Brown, 6 Vet. App. 483, 
489-90 (1994).
  
Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).

Upon the death of a veteran beneficiary, accrued benefits are 
paid to the first living person in a list as follows: the 
veteran's spouse, the veteran's children (in equal shares), 
or the veteran's dependent parents (in equal shares).  38 
U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  

The Board notes that the applicable statute underwent 
liberalizing changes in 2003 to repeal the two-year limit on 
accrued benefits for deaths occurring on or after December 
16, 2003.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003) (amending 38 
U.S.C.A. § 5121(a)).  Because the veteran died in September 
2003, these revisions do not apply to the instant case; 
hence, the appellant's claim will be considered under the 
previous version of the statute.  

In addition, the implementing regulation, 38 C.F.R. § 3.1000, 
also underwent similar amendments, effective January 29, 
2007.  See 71 Fed. Reg. 37027, 37029 (June 29, 2006) 
(proposed rule), and 71 Fed. Reg. 78368-69 (Dec. 29, 2006) 
(final rule).  The proposed rule made it clear that if the 
beneficiary died prior to December 16, 2003, and a claim for 
accrued benefits under 38 U.S.C. 5121 was pending as of 
December 16, 2003, the claim will be adjudicated under the 
provisions of 38 C.F.R. § 3.1000 in effect on or before 
December 16, 2003 (i.e., with a two year limitation on 
accrued benefits).  See 71 Fed. Reg. 37029 (June 29, 2006) 
(proposed rule).

In this case, as noted above, the veteran died in September 
2003.  The appellant filed her claim for accrued benefits in 
October 2003.  Consequently, only the prior regulation 
applies.    

With regard to threshold issues, the claim for accrued 
benefits was timely filed in October 2003 within one year of 
the veteran's death.  38 U.S.C.A. § 5121(c); 38 C.F.R. 
§ 3.1000(c).  In addition, the veteran's spouse is an 
individual to whom accrued benefits may be paid.  38 U.S.C.A. 
§ 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).       

The crux of the appellant's accrued benefits claim is based 
on the veteran's submission of a claim for service connection 
for a lumbar spine condition secondary to a service-connected 
bilateral foot disorder, received in March 2000.  The 
veteran's claim was initially denied by the RO in August 
2000.  Subsequently, the RO then reviewed the claim under the 
Veterans Claims Assistance Act of 2000 (VCAA) on a de novo 
basis, and again denied the claim per a May 2002 rating 
decision.  The veteran submitted a notice of disagreement 
with that decision in November 2002.  Unfortunately, he then 
died in September 2003.  Consequently, the veteran's claim 
for secondary service connection was still pending at the 
time of his death.  The appellant seeks accrued benefits in 
connection with this claim.  

A disability can be service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be established by any increase in 
severity (i.e., aggravation) of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease.  38 C.F.R. § 3.310(b), effective 
October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 
7, 2006).  The recent amendment for secondary service 
connection was added to implement a prior decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
the case of Allen v. Brown, 7 Vet. App. 439 (1995).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination, the benefit of the doubt is afforded 
the claimant.  38 U.S.C.A. § 5107(b).

With regard to secondary service connection, the evidence in 
the claims folder at the time of the veteran's death included 
includes two favorable private medical opinions from 
chiropractors, and one unfavorable opinion from a VA 
examiner.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
See generally Evans v. West, 12 Vet. App. 22 (1998) (when 
adequately explained, the Board is free to favor one medical 
opinion over another).  

In this regard, in November 2002, Dr. G.T., a private 
chiropractor who is also the veteran's brother, indicated 
that the veteran's service-connected bilateral knee and foot 
disabilities have affected his gait, causing a low back 
condition.  Dr. G.T. followed up with a supplemental letter 
dated December 2002, which reiterated the same contention.  
In addition, another chiropractor, Dr. V.A., submitted an 
August 2002 letter in which he opined that there was a 
definite relationship between the veteran's chronic back 
condition and his foot problems due to his altered gait.  

As such, there is at least competent medical evidence of 
record that demonstrates a nexus between the veteran's low 
back condition and his service-connected lower extremity 
disabilities.  Velez, 11 Vet. App. at 158.  

In contrast, in April 2002, a VA spine examiner proffered 
that the veteran's degenerative arthritis of the lumbar spine 
confirmed by X-rays was likely unrelated to his foot 
problems.  He supported this conclusion by stating that since 
the veteran was 84 years old, his degenerative changes in the 
low back are mostly age-related.  

Therefore, there is conflicting competent medical evidence as 
to whether the veteran's low back condition is secondary to 
his service-connected lower extremity disabilities, but no 
apparent basis for rejecting any particular opinion.  Thus, 
the Board finds that the evidence is in relative equipoise, 
such that doubt is resolved in the appellant's favor.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   Secondary service connection for a low back 
condition for the purposes of accrued benefits is granted.  

The Board emphasizes that it is granting secondary service 
connection for the veteran's low back condition on the basis 
that is the direct result of his service-connected bilateral 
foot disorder, as opposed to aggravation.  Consequently, in 
implementing this decision, the RO need not deduct the 
baseline level of severity of the veteran's low back 
condition from its current level prior to the veteran's 
death.  

The Duty to Notify and the Duty to Assist

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
as to the accrued benefits issue is not required, and 
deciding the appeal at this time is not prejudicial to the 
appellant.  Although the record reflects that the RO has not 
provided notice with respect to the initial disability rating 
and effective-date elements of the claim by way of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the RO will provide the 
appellant appropriate notice when it implements the Board's 
decision in this case.  In this way, no harm will come to the 
appellant.


ORDER

Service connection for a lumbar spine condition secondary to 
a service-connected bilateral foot disorder for purposes of 
accrued benefits is granted.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


